            Case 2:20-cv-00105-RAJ-JRC Document 36 Filed 05/21/20 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT TACOMA
 9

10      SA MUSIC, LLC, et al.,
                                                              CASE NO. 2:20-cv-00105-RAJ-JRC
11                             Plaintiffs,
                                                              ORDER DENYING PLAINTIFFS’
12              v.                                            MOTION TO CONSOLIDATE
13      AMAZON.COM, INC., et al.,

14                             Defendants.

15

16          This matter is before the Court on referral from the District Court. See Dkt. 30.

17          Plaintiffs in three pending copyright infringement actions filed an unopposed motion to

18   consolidate this action with two other related actions brought against the same defendants for all

19   pretrial proceedings: (1) Ray Henderson Music Co., Inc. et al. v. Amazon.com, Inc. et al., No.

20   2:20-cv-00106-RSM-MLP; and (2) Four Jays Music Co. et al. v. Amazon.com, Inc. et al., No.

21   2:20-cv-00107-BAT. See Dkt. 35.

22          Plaintiffs in each of the three related actions state that they have consulted with

23   defendants, who do not oppose this motion or have otherwise not objected to it. See Dkts. 35, at

24

     ORDER DENYING PLAINTIFFS’ MOTION TO
     CONSOLIDATE - 1
            Case 2:20-cv-00105-RAJ-JRC Document 36 Filed 05/21/20 Page 2 of 2



 1   5; 35-1, at 3. However, this motion is not unopposed or not objected to by defendant Limitless

 2   Int. Recordings (“Limitless”)—nor could it be, as defendant Limitless has yet to appear in any of

 3   these three matters. See SA Music LLC, 2:20-cv-00105-RAJ-JRC; Ray Henderson Music Co.,

 4   No. 2:20-cv-00106-RSM-MLP; Four Jays Music Co., No. 2:20-cv-00107-BAT. Without

 5   knowing whether or not defendant Limitless opposes the consolidation of pre-trial proceedings

 6   for these three matters, the Court will not grant plaintiffs’ motion at this time.

 7          Accordingly, plaintiffs’ unopposed motion to consolidate (Dkt. 35) is denied without

 8   prejudice to their ability to refile upon a proper showing that all parties affected have stipulated

 9   or are unopposed to consolidation.

10          Dated this 21st day of May, 2020.

11

12

13                                                          A
                                                            J. Richard Creatura
14
                                                            United States Magistrate Judge
15

16

17

18

19

20

21

22

23

24

     ORDER DENYING PLAINTIFFS’ MOTION TO
     CONSOLIDATE - 2
